Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-18-00482-CR

                         Juan José GARCIA-MORIN,
                                   Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

          From the 186th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2017CR6869
                 Honorable Charles Ramsay, Judge Presiding

   BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED October 17, 2018.


                                        _________________________________
                                        Patricia O. Alvarez, Justice